Citation Nr: 1128610	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  04-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 10, 2009.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD, since August 10, 2009.

3.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a May 2004 rating decision in which the Detroit RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective April 23, 2004.  The Veteran disagreed with both the effective date of the award and the initial disability rating assigned.  By a July 2004 rating action, a Decision Review Officer (DRO) assigned an earlier effective date of July 11, 2002 for the award of service connection for PTSD, which was a full grant of that issue.  The Veteran perfected a timely appeal with respect to the initial disability rating assigned in November 2004.  The appeal is currently under the jurisdiction of the Reno, Nevada RO.

In January 2005, the Veteran and his spouse testified during an RO hearing; and, in June 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In November 2006 and July 2009, the Board remanded the case for additional notice and development.  By a September 2010 rating decision issued in November 2010, a 70 percent rating was assigned for PTSD, effective August 10, 2009.  The case now is before the Board for further appellate consideration.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service connected).  Moreover, although assigned a 70 percent rating, from August 10, 2010, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal with regard to a higher initial rating as encompassing the first two issues set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that, in a June 2009 informal hearing presentation, the Veteran's representative raised the issue of entitlement to a TDIU, indicating that the Veteran is not employable solely by reason of his service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Regretfully, the Board's review of the record reveals that additional notice and development is warranted.

In a July 6, 2011 statement, the Veteran's representative indicated that the Veteran had informed him that he has had recent treatment, within the last three weeks, at the Iron Mountain VA Medical Center (VAMC) and the Tomah VAMC, which is part of the Southern Nevada VA Healthcare System, related to this PTSD, during which time he was hospitalized for suicidal thoughts and severe PTSD symptoms.  The Veteran requested that such records be obtained and added to the claims file before further adjudication.  The claims file contains VA medical records from the Iron Mountain VAMC through October 5, 2006 and from the Southern Nevada VA Healthcare System through June 22, 2009.  On remand, VA should obtain all outstanding VA clinical records.

Although the Veteran was last examined for his PTSD in August 2010, it appears that his symptoms have worsened, in light of his recent hospitalization.  Moreover, a September 2003 private psychiatric examiner indicated that the Veteran was unable to return to work and, during the June 2006 Travel Board hearing, the Veteran's representative stated that he was not working and could not work because of his PTSD.  The record shows that the Veteran worked in a family business for 25 years before it was sold in 1996 and he stopped working, which might be considered a form of protected or sheltered employment.  Further, as of August 10, 2009, the Veteran now meets the schedular requirement for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010).  As such, a remand for a more contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD and whether it alone, or together with his service-connected diabetes mellitus, renders the Veteran unable to secure or follow a substantially gainful occupation is required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for increase/TDIU.  See 38 C.F.R. § 3.655(b) (2010).  In this regard, the Veteran should also be provided proper notice of what information and evidence is needed to establish entitlement to a TDIU.

The readjudication of the claim on appeal should include consideration of all evidence added to the record since the last adjudication of the claim.  Further, VA should also document consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to decisions in Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), or referral for an extraschedular rating for the Veteran's PTSD or for a TDIU is warranted, prior to August 10, 2010.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter informing them of what information and evidence is needed to substantiate a TDIU claim, on a schedular and extraschedular basis, and of what his and VA's respective duties are. 

2.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Iron Mountain VAMC, October 5, 2006, and from the Southern Nevada VA Healthcare System, since June 22, 2009.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD and whether it renders him unemployable.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of the PTSD and whether it alone, or in combination with his service-connected diabetes mellitus, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities, given his education and occupational experience.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher rating/TDIU claims, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to Fenderson, cited to above; (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b); and (3) referral for an extraschedular TDIU under 38 C.F.R. § 4.16(b) are warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


